Title: From George Washington to Major General Horatio Gates, 9 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Newark [N.J.] 9th July 1778
          
          I yesterday met yours of the 6th on the march to this place, at which, the front
            division of the Army arrived in the morning. They halt this day and will march again at
            one OClock tomorrow Morning. The other divisions follow at a days distance. I am glad to
            hear that every thing will be ready at Kings ferry to transport the Army and hope that
            measures will be taken to keep the passage open should the Enemy attempt to interrupt
            it—Since my last, we have discovered a number more of
            their dead, near Monmouth; the buried now amount to upwards of three hundred. The number
            of deserters, to every quarter, will be near if not quite one thousand. I am with
            Respect Sir Yr most obt and hble Servt
          
            Go: Washington
          
        